                      Case 1:19-cv-04074-VEC Document 43 Filed 08/13/19 Page 1 of 1



                                                     LAW OFFICES OF

                                               JEFFREY LICHTMAN
                                                    11 EAST 44 TH STREET

                                                        SUITE SOl

                                                NEW YORK, NEW YORK 10017

                                                  www.jeffreylichtman.com
JEFFREY LICHTMAN                                                                                   PH : (212.) 581-1001
JEFFREY EINHORN                                                                                    FX: (2 I 2) 58 I -4999

JASON GOLDMAN

                                                         August 13,2019

         BYECF
        Hon. Valerie Caproni
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                   Re: Grablis v. Onecoin Ltd., et ai., 19-04074 (VEC)

         Dear Judge Caproni:

                I am writing on behalf of defendant Konstantin Ignatov to respectfully join co-defendant
        Mark Scott's request for a conference, as well as his contemplated motion for a stay of the above-
        referenced civil case pending the outcome of the corresponding criminal prosecution, United
        States v. Scott, et al., 17 CR 630 (ER), which is presently pending in the Southern District of
        New York. As noted in co-defendant Scott's August 8, 2019 letter, the criminal and civil cases
        principally concern the "same matter," which presents the "strongest case for granting a stay" so
        as to avoid any prejudice to the defendants as they defend both cases. See Volmar Distributors,
        Loc. v. N w York Post 0., Inc., 152 F.R.D. 36, 39 (S.D.N.Y. 1993) (Connor, J.).

                   Thank you for the Court's consideration on this matter.


                                                         Respectfully submitted,



                                                         Jeffr4hn           an



        cc:        All counsel (by ECF)
